HAMITER, Justice
(dissenting).
In my opinion the patent issued to Klause was valid and binding, particularly in view of the accrual of the constitutional five year peremption period. This being true he was entitled to have his title quieted to that part of the patented property which was not actually incorporated in the Airline Highway (as herein sought by him and as decreed by the district court), unless such part had been “applied to some public purpose, incompatible with private ownership” within the contemplation of Revised Civil Code Article 482.
As used in that codal article the word “applied” obviously means dedicated (this was conceded in oral argument by counsel for the Department of Highways). And there is not a scintilla of evidence in the record before us showing that the portion of the patented property to which Klause claims ownership was never dedicated for a public purpose.
Accordingly, I entertain the view that the judgments of the district court should be reinstated and made final.